Title: To Benjamin Franklin from Ezekiel Edwards, 28 October 1782
From: Edwards, Ezekiel
To: Franklin, Benjamin


Sir,
Paris Octr. 28th. 1782.
Sometime to morrow Morning I expect to set off for Nantes, and will have the pleasure to wait on your Excellency for any dispatches you may wish to Have forwarded— There is a Schooner at that place ready for Sea with the first wind, bound to Virginia—
I am most respectfully Your Excellency’s Obedt. Hhble. Servt.
Ezekiel Edwards
Hotel d’YorkHis Excellency B. Franklin Esqr.
